Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 4 and 7-11 are pending in this application. Claims 1, 3, 4 and 7-9 are currently amended. Claims 2, 5 and 6 are canceled. Claim 10 was previously presented. Claim 11 is new.

Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive. 
On pages 8-9 of Remarks filed 06/02/2022, applicant argues
Geffroy does not disclose where "a second electromagnetic contact load support comprising a ferromagnetic spring cup formed in a U-shaped manner with two opposing second legs is positioned between the contact load spring and the movable switching piece carrier".
Annotated fig.6 from prior art Geffroy (WO2014207111A1; Translation attached) from non-final rejection filed 03/02/2022 is reproduced below for reference.

    PNG
    media_image1.png
    307
    434
    media_image1.png
    Greyscale

Fig 1: Annotated fig.6 of Geffroy
As seen in the above figure, Geffroy teaches a second electromagnetic contact load support (Geffroy, e.g. support including second magnetic part 30) (fig.1 above) a ferromagnetic spring cup formed in a U-shaped manner (e.g. U shape of 30) (fig.1 above) with two opposing second legs (e.g. second legs) (fig.1 above) is positioned between a contact load spring (i.e. first spring 42) (fig.1 above) and the movable switching piece carrier (i.e. contact carrier 26) (fig.1 above). In their argument, applicant refers to fig.3 of Geffroy, which has similar features as fig.6 of Geffroy discussed here. On page 8 of remarks filed 06/02/2022, applicant compares Geffroy’s parts 28 and 30 from fig.3 with instant applications parts 13 and 19 of fig.3. But, the claim language is written broadly and Geffroy teaches the limitations as stated in claim 1.
On page 9 of Remarks filed 06/02/2022, applicant further argues
Geffroy does not disclose… "wherein the two opposing second legs of the second electromagnetic contact load support and the two opposing pole faces of the first electromagnetic contact load support are configured as directed toward one another”.
As seen in fig.2 below, Kulinovich teaches the two opposing second legs of the second electromagnetic contact load support and the two opposing pole faces of the first electromagnetic contact load support are configured as directed toward one another.

    PNG
    media_image2.png
    527
    991
    media_image2.png
    Greyscale

Fig. 2: Annotated fig.1 of Kulinovich (EP2960917A1; Translation attached)

On page 9 of Remarks filed 06/02/2022, applicant further argues
Geffroy does not disclose… “with an air gap between the two opposing pole faces of the second electromagnetic contact load support and the two opposing pole faces of the first electromagnetic contact load support."
This feature is implicit as seen in fig.6 of prior art Geffroy, where the second leg have an air gap (see fig.1 above) and fig.2 of prior art Kulinovich, where there is air gap between the two opposing pole faces (e.g. wing like structure near part 1) (fig.2).
Applicant’s arguments, see page 7, filed 06/02/2022, with respect to claim 1 have been fully considered and are persuasive.  The 102(a)(1) rejection of claim 1 has been withdrawn. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the
Bridge of claim 11
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 and 11 are objected to because of the following informalities:  
Claim 1 lines 14 and 16-17, “the two opposing pole faces” should be –the two opposing second legs--.
Claim 1 line 15, “the two opposing pole faces” should be –the two first opposing pole faces--.
Claim 11 lines 4-5, “the switching piece carrier” should be –the fixedly positioned switching carrier and the movable switching piece carrier--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3, 4 and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 7 recites “movable fixedly positioned switching piece carrier”. It is unclear whether the applicant is referring to the movable switching piece carrier or the fixedly positioned switching piece carrier. In fig.3, the movable switching piece carrier 5 is making direct contact with contact load spring 7. For purposes of examination the above limitation is interpreted as –movable switching piece carrier--.
Regarding claims 3, 4 and 7-11, they are also rejected mutatis mutandis the reasons for claim 1 above.
Regarding claim 11, line 5 recites “a bridge”. It is unclear what part is the bridge. For examination purposes, middle region 17 is interpreted to be the bridge.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kulinovich (EP2960917A1; Translation attached) and further in view of Geffroy (WO2014207111A1; Translation attached).
Regarding claim 1, Kulinovich teaches a low-voltage switching device (abstract, electromagnetic switching device) comprising: an electromagnetic drive (abstract, electromagnetic switching device) comprising a fixedly positioned yoke (e.g. yoke) (fig.2 above) and an armature (i.e. contact slide 3) (figs.1 and 2) that is movable in relation to the fixedly positioned yoke (page 1, movable contact piece arranged opposite thereto, which is arranged in a contact slide); and a contact system (e.g. system comprising contact slide 3) (fig.2) comprising a fixedly positioned switching piece carrier (i.e. fixedly positioned contact piece 1) (fig.2) and a movable switching piece carrier (i.e. movable contact piece 2) (fig.2) arranged opposite the fixedly positioned switching piece carrier (abstract, arranged opposite thereto), wherein a first electromagnetic contact load support (e.g. U shaped piece holding the rails of 1) (fig.2) comprising a ferromagnetic plate (page 2, deflected by ferromagnetic parts) shaped in a U-shaped manner (implicit, U-shape as seen in fig.2 below) with two first opposing pole faces (i.e. two first opposing pole faces) (fig.3 below) is positioned on the fixedly positioned switching piece carrier (implicit, as seen in fig.3 below); wherein a second electromagnetic contact load support (e.g. support comprising armature 3) (figs.1 and 2) comprising two opposing second legs (e.g. two opposing second legs) (fig.2 above) is positioned by and the movable switching piece carrier (implicit, as seen in fig.2 above); wherein the two opposing second legs of the second electromagnetic contact load support and the two first opposing pole faces of the first electromagnetic contact load support are configured as directed toward one another (implicit, as seen in fig.2 above),with an air gap between the two opposing pole faces of the first electromagnetic contact load support (implicit, as seen in fig.3 below).

    PNG
    media_image3.png
    504
    860
    media_image3.png
    Greyscale

Fig 3: Annotated fig.2 of Kulinovich

Kulinovich does not teach, an electromagnetic drive comprising a coil; wherein the movable switching piece carrier is acted upon by a contact load spring,  wherein a second electromagnetic contact load support comprising a ferromagnetic spring cup formed in a U-shaped manner with two opposing second legs is positioned between the contact load spring and the movable switching piece carrier; with an air gap between the two opposing second legs of the second electromagnetic contact load support.
Geffroy teaches in a similar field of endeavor of electrical contactors, an electromagnetic drive (i.e. actuator 14) (fig.1) comprising a coil (i.e. coil 34) (fig.1), a fixedly positioned yoke (i.e. ferromagnetic portion 33) (fig.1) and an armature (i.e. movable pallet 32) (fig.1) that is movable in relation to the fixedly positioned yoke (page 4, actuator 14 is able to control the movement of the movable pallet 32); and, wherein a movable switching piece carrier (i.e. contact carrier 26) (fig.2) is acted upon by a contact load spring (i.e. first spring 42) (fig.3). Geffroy further teaches, wherein a second electromagnetic contact load support (e.g. support including second magnetic part 30) (fig.6) comprising a ferromagnetic spring cup (page 4, switching unit 12 comprises a first magnetic part 28 and a second magnetic part 30) (it is necessarily true that 28 and 30 are ferromagnetic, as they are acted by an actuator connected to an electrical module) formed in a U-shaped manner (implicit, U shape of 30) (fig. 1 above) with two opposing second legs (i.e. second legs) (fig. 1 above) is positioned between the contact load spring and the movable switching piece carrier (implicit as seen in fig.6); with an air gap between the two opposing second legs of the second electromagnetic contact load support (implicit, as seen in figs.3 and 6).
The armature of Kulinovich is replaced by drive structure of Geffroy. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the electromagnetic drive with contact load spring in a spring cup of U-shape in Kulinovich, as taught by Geffroy, as it provides the advantage of securely driving the switch control, while making device lighter.
Regarding claim 3, Kulinovich and Geffroy teach the low-voltage switching device of as claimed in claim 1, characterized in that wherein the two first opposing pole faces of the ferromagnetic plate shaped in a U-shaped manner are formed as wings (Kulinovich, implicit wing shape as seen in fig.3 above).
Regarding claim 4, Kulinovich and Geffroy teach the low-voltage switching device of claim 1, wherein the fixedly positioned switching piece carrier is formed in a U-shaped manner (Kulinovich, implicit, U-shaped manner of fixedly positioned switching piece carrier) (fig.3 above), with a first leg (Kulinovich, i.e. first leg) (fig.3 above) and a second leg (Kulinovich, i.e. second leg) (fig.3 above) and a connecting region (Kulinovich, i.e. connecting region) (fig.3 above) between the first leg and the second leg (Kulinovich, implicit, as seen in fig.3 above), wherein a first middle region (e.g. plate connecting two first opposing pole faces) (fig.3 above) of the ferromagnetic plate shaped in a U-shaped manner rests on the first leg and the two opposing first pole faces are configured in the direction of the second leg (Kulinovich, implicit, as seen in fig.3 above), so that the current flowing in the fixedly positioned switching piece carrier induces a magnetic flux in the ferromagnetic plate shaped in a U-shaped manner (Kulinovich, return flow in region of 1) (fig.3).
Regarding claim 7, Kulinovich and Geffroy teach the low-voltage switching device of claim 1, further comprising: a cylindrical projection (Geffroy, e.g. portion of 30 where spring 42 is wound) (fig.6) configured to receive turns of the contact load spring (Geffroy, implicit as seen in fig.6), the cylindrical projection formed in the middle region of the ferromagnetic spring cup formed in a U-shaped manner (Geffroy, implicit, as seen in fig.6).
Regarding claim 8, Kulinovich and Geffroy teach he low-voltage switching device of claim 1, wherein two opposing second pole faces (Geffroy, e.g. two lateral branches 46 , 48) (fig.6) are formed in a direction counter to the two opposing second legs of the ferromagnetic spring cup (Geffroy, e.g. 46 and 48 are on the counter side of second legs) (fig.1 above).
Regarding claim 9, Kulinovich and Geffroy teach the low-voltage switching device of claim 8, wherein the two opposing second pole faces of the ferromagnetic spring cup formed in a U-shaped manner (Geffroy, e.g. two lateral branches 46 , 48) (fig.6) (This feature from Geffroy, will be approximately at the curved portion of 2 in Kulinovich) (fig.2) and two first opposing pole faces of the ferromagnetic plate formed in a U-shaped manner (Kulinovich, i.e. two first opposing pole faces) (fig.3 above) are configured as directed toward one another (Kulinovich, the curved portion of 2 necessarily move towards curved potion of 1) (fig.2), with an air gap between the two opposing second pole faces of the ferromagnetic spring cup formed in a U-shaped manner and the two opposing first pole faces of the ferromagnetic plate formed in a U-shaped manner (Kulinovich, it is necessarily true that air gap exists so that the curved portion of 2 does not get stuck in the wings attached to 1) (fig.2).
Regarding claim 10, Kulinovich and Geffroy teach the low-voltage switching device of claim 1, wherein the low-voltage switching device is a contactor (Geffroy, e.g. three-phase contactor) (fig.1) or a circuit breaker (Kulinovich, page 1, electrical switching or protective devices) or a compact motor branch circuit.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kulinovich (EP2960917A1; Translation attached) and Geffroy (WO2014207111A1; Translation attached), and further in view of Schedele (DE4216080A1; Translation attached).
Regarding claim 11, Kulinovich and Geffroy teach the low-voltage switching device of claim 1.
Kulinovich and Geffroy do not teach, wherein the first electromagnetic contact load support, the second electromagnetic contact load support, and the air gap are dimensioned in such a way that an increase in electromagnetic force on account of the air gap becoming smaller is approximately equal to the increase in repelling forces between the switching piece carrier and a bridge on account of a decreasing distance.
Schedele teaches in a similar field of endeavor of switching, wherein the first electromagnetic contact load support, the second electromagnetic contact load support, and the air gap are dimensioned in such a way that an increase in electromagnetic force on account of the air gap becoming smaller is approximately equal to the increase in repelling forces between the switching piece carrier and a bridge on account of a decreasing distance (page 10, One by the contact spring flowing high current creates a magnetic field that want to attract this ferromagnetic body. Here but  the body is firmly anchored, the contact is reversed spring tightened, which in turn results in an increase in Contact force affects. The attraction is about so the smaller the distance between the middle spring and the is ferromagnetic body. So in practice the distance should be chosen very small).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the dimensioning in Kulinovich and Geffroy, as taught by Schedele, as it provides the advantage of increased contact force at high currents, while making device lighter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        07/13/2022

/KEVIN J COMBER/Primary Examiner, Art Unit 2839